Citation Nr: 1448621	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-49 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the effective date of October 6, 2006 for terminating dependency status for the Veteran's stepdaughter was proper.

2.  Whether a debt in the amount of $4,270.67, created by terminating dependency status for the Veteran's stepdaughter effective October 6, 2006, was properly created.

3.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  

In his December 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  In a February 2014 letter, he was advised that his requested Board hearing was scheduled for April 7, 2014.  Such letter also informed him that, if he did not report to the hearing and did not inform the Board of his reason for his failure to appear, his request would be considered withdrawn.  The Veteran did not report to his scheduled hearing, and has not provided good cause for his failure to appear.  As such, his request for a Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2014).

This appeal was processed using VA's Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to special monthly compensation based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's stepdaughter S.L.L. was the biological child of his wife R.L.M., whom he married in March 2002.

2.  The appellant and R.L.M. divorced on October [redacted], 2006.

3.  The stepdaughter in question was not a biological child of the Veteran and she was not adopted by the Veteran.

4.  The Veteran timely notified the AOJ of his divorce from R.L.M. on October 24, 2006 and, upon receiving AOJ notice of terminating the dependency status for R.L.M. but not S.L.L. from his award of compensation benefits, the Veteran reported that he had "no dependents other than myself."  

5.  The debt in the amount of $4,270.67 was not properly created due to the sole fault of VA in continuing the dependency award for S.L.L. when the Veteran had timely provided VA notice of all information necessary to determine that the dependency status for S.L.L. should be terminated.


CONCLUSIONS OF LAW

1.  The criteria for terminating the dependency status for the Veteran's stepdaughter effective October 6, 2006 have been met.  38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. § 3.57 (2014).

2.  A debt in the amount of $4,270.67, created by terminating dependency status for the Veteran's stepdaughter effective October 6, 2006, was not validly created due to the sole fault of VA.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

With respect to the issue of the effective date for terminating the dependency status of the Veteran's stepdaughter, the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  In such a situation, further VA notice or assistance is not required.  VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

With respect to the validity of debt in the amount of $4,270.67, the Board resolves this issue fully in the Veteran's favor.  As such, any potential defect in notice or assistance to the Veteran has been rendered moot.

II.  Factual Summary

The Veteran alleges that terminating the dependency status of his stepdaughter effective October 6, 2006 was improper.  In this respect, he contends that he properly and timely informed VA of his divorce from his stepdaughter's mother.  In the alternative, he argues that he continued to provide financial support to his stepdaughter following the divorce from his wife.

The facts of this case may be briefly summarized.  The Veteran was awarded the Combat Infantryman Badge for his combat service in Vietnam.  He has been rated as 100 percent disabled due to posttraumatic stress disorder (PTSD) effective February 1, 1996.

The Veteran married R.L.M. in March 2002.  In April 2002, he filed a VA Form 21-686c (Declaration of Status of Dependents) requesting VA add his spouse and her child S.L.L. as his dependents for VA compensation purposes.  The AOJ added R.L.M. and S.L.L. as dependents later that month.

On October [redacted], 2006, the Circuit Court of the 7th Judicial Circuit in and for Volusia County, Florida, issued a Final Judgment for Dissolution of Marriage between the Veteran and R.L.M.  This document is date-stamped as received by the AOJ on October 24, 2006.

By letter dated June 26, 2007, the AOJ notified the Veteran that R.L.M. had been removed from his dependency award effective November 1, 2006.  He was further notified that S.L.L. remained on his dependency award until she turned 18 in October 2011.  At that time, the AOJ advised the Veteran as follows:

We are paying you as a Veteran with one dependent.  Your payment includes an additional amount for your child, [S.L.L.].  Let us know right away if there is any change in the status of your dependents.

(emphasis original).

The removal of R.L.M. from the Veteran's dependency award effective November 1, 2006 resulted in an overpayment of VA compensation benefits.  In a statement received on August 27, 2007, the Veteran requested waiver of recovery of these benefits stating that he had "no dependents other than myself."  He reported living in an assisted living facility for the last one year and 8 months, and that he required supervision to take his medications.

In a VA Form 5655 (Financial Status Report) received dated September 2007, the Veteran reported living in an assisted living facility.  He did not identify any dependents.

By decision dated November 2007, the Committee on Waivers and Compromises (COWC) granted the Veteran's request for waiver of recovery of the overpayment in dependency benefits for R.L.M. on the basis of recovery would be against equity and good conscience.

In May 2010, the Veteran contacted the AOJ to request removal of his daughter S.L.L. as a dependent.  He reported that he had submitted the request 3 years previous.   

By letter dated June 2010, the AOJ notified the Veteran that S.L.L. had been removed from his dependency award effective October 6, 2006, the day following his divorce from R.L.M.  He was later notified that this action resulted in an overpayment of VA compensation in the amount of $4,270.67.

III.  Dependency status for the Veteran's stepdaughter

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135. 

The term "child" is defined, for purposes of Veterans' benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57.

The term "stepchild" is defined as a legitimate or illegitimate child of the Veteran's spouse.  See 38 C.F.R. § 3.357(b).

The term "adopted child" is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a Veteran, such a child who (1) was living in the Veteran's household at the time of the Veteran's death, and (2) was adopted by the Veteran's spouse under a decree issued within two years after August 25, 1959, or the Veteran's death whichever is later, and (3) was not receiving from an individual other than the Veteran or the Veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  See 38 C.F.R. § 3.57(c). 

Here, there is no dispute that S.L.L. is the biological child of R.L.M. but is not the biological child of the Veteran.  There is no evidence or argument that the Veteran had legally adopted S.L.L.  Rather, the Veteran has recently asserted that S.L.L. should have retained dependency status after the divorce as he continued to provide her financial support.

Unfortunately, the law does not allow recognition of S.L.L. as a dependent of the Veteran following his divorce from R.L.M. in October 2006.  While S.L.L. could be considered his stepchild during his marriage with R.L.M., she ceased to be the Veteran's stepdaughter as of the date he and R.L.M. were divorced.

Unfortunately, while the Board sympathizes with the Veteran and finds his reported support of his stepdaughter noteworthy, there are no legal provisions which permit the grant of dependency status to S.L.L. after the date of divorce on October [redacted], 2006.  The Board is bound in its decisions by applicable statutes enacted by Congress, and payments of monetary benefits from the Federal Treasury must be authorized by statute, regardless of extenuating circumstances or claims of fairness or equity.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

Therefore, while the Board is sympathetic to the Veteran's claim, the requirements of 38 C.F.R. § 3.57 have not been met and stepdaughter S.L.L. did not qualify as a dependent child of the Veteran for VA purposes from the date of his divorce from R.L.M. on October [redacted], 2006 onward.  38 C.F.R. § 3.503(a)(6).  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.

IV.  Proper creation of debt

The proper removal of S.L.L. from the Veteran's dependency award has resulted in an overpayment of $4,270.67, which represents the dependency payment for S.L.L. from October 6, 2006 until the benefit was finally terminated in June 2010.

The Board observes that the issue on appeal is limited to the lawfulness of the debt asserted as an unappealed January 2011 COWC decision denied the Veteran's claim of waiver of recovery of this debt.  

Here, the Veteran was divorced on October [redacted], 2006, and first reported this change in marital status on October 24, 2006.  Clearly, the report of a change in his marital status was timely.

In response, the AOJ first took action to terminate the dependency award for the Veteran's ex-spouse in June 26, 2007.  At that time, the AOJ continued the award for the Veteran's stepchild S.L.L.  The information then of record reflected that S.L.L. was not the biological child of the Veteran and there is no information of record that the Veteran had adopted S.L.L.  Thus, the information before the AOJ when it first took action in June 2007 conclusively established that the dependency award for S.L.L. should have been terminated at that time.

After receiving notice of the AOJ's initial response to his report in a dependency change, the Veteran sent in a written statement in August 27, 2007 reporting that he had "no dependents other than myself."  At this time, the Veteran, who was rated as 100 percent disabled due to PTSD, had been living in an assisted living facility for the last one year and 8 months requiring supervision to take his medications.

On review of this record, the Board finds that the creation of the debt for continuing the dependency award for S.L.L. resulted from the sole result of VA administrative error.  In this respect, the Veteran provided VA with all information necessary to terminate her dependency award within the same month of his official divorce.  There was no legal basis to continue the dependency award.  As such, the Board finds that the debt in the amount of $4,270.67 was not properly created as the effective date of discontinuance of benefits by reason of an erroneous award based solely on administrative error shall be the date of last payment.  See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  This claim, therefore, is granted in full.

In so holding, the Board acknowledges that the Veteran initially requested the AOJ to remove R.L.M. from his dependency award and did not specifically mention S.L.L.  It may be reasonably viewed from his standpoint that his request for removing S.L.L. was implicit in the request.  Notably, upon receiving AOJ notice of terminating the dependency status for R.L.M. but not S.L.L. from his award of compensation benefits, the Veteran timely reported that he had "no dependents other than myself."  Thus, the Veteran took all actions necessary to notify VA of the dependency change for both R.L.M. and S.L.L.  At the time these actions occurred, the Veteran had been rated as being totally disabled due to service-connected PTSD, was living in an assisted living facility and required supervision for taking his medications.  Thus, the Board finds that any fault on the part of the Veteran in not carefully reading the AOJ notices and not specifically mentioning S.L.L. was too de minimis to preclude application of 38 U.S.C.A. § 5112(b)(10) and 38 C.F.R. § 3.500(b)(2).


ORDER

The effective date of October 6, 2006 for terminating the dependency status for the Veteran's stepdaughter was proper.  To this extent, the appeal is denied.

The debt in the amount of $4,270.67, created by terminating dependency status for the appellant's stepdaughter effective October 6, 2006, was improperly created.  To this extent, the appeal is granted.

REMAND

In a decision issued in September 2011, the AOJ denied a claim of entitlement to special monthly compensation based on aid and attendance.  In October 2011, the Veteran's representative submitted a notice of disagreement (NOD) with this denial.  When there has been an initial AOJ adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary.   Manlincon v. West, 12 Vet. App. 238 (1999). This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to special monthly compensation based on aid and attendance.  Please advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


